Citation Nr: 1422444	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-46 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to May 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

Although the RO appears to have reopened the previously denied claims for service connection for hearing loss and tinnitus in the October 2010 statement of the case, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO declined to reopen the claims for service connection for hearing loss and tinnitus.  The Veteran did not appeal the decision, and the July 2009 decision is final.

2.  The evidence received subsequent to the July 2009 final denial of the Veteran's claims for service connection for bilateral hearing loss and tinnitus is new, and is also material because it raises a reasonable possibility of substantiating each claim.

3.  Bilateral hearing loss did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury, or event in service, to include noise exposure in service.

4.  Tinnitus did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise shown to be etiologically related to a disease, injury or event in service, to include any noise exposure therein.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision declining to reopen the claims for service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  As new and material evidence has been received since the July 2009 rating decision, the requirements to reopen the claims for service connection for hearing loss and tinnitus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102,  3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus are not met.. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Because of the Board's favorable disposition of the petition to reopen the claims for service connection for hearing loss and  tinnitus, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished. 

With regard to the claims for service connection for hearing loss and tinnitus, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in the April 2010 rating decision and an October 2010 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence

An August 2005 rating decision denied service connection for hearing loss and tinnitus.  At that time, a VA examiner opined that the Veteran's diagnosed hearing loss and tinnitus were less likely than not related to military noise exposure.  The most recent final decision in July 2009 declined to reopen the claims for service connection for hearing loss and for tinnitus. The RO determined that the Veteran had not submitted evidence sufficient to reopen the claim.  He had not provided evidence that hearing loss or tinnitus was incurred in or caused by service or was diagnosed within a year of discharge. 

The evidence of record at the time of the July 2009 rating decisions included the Veteran's service medical records, the Veteran's lay statements, and a buddy statement.  

The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  Therefore, the July 2009 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran. 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2013).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final July 2009 rating decision includes March 2010 and December 2010 medical records and letters from a VA physician who found that the Veteran experienced a temporary threshold shift in hearing during service.  In addition, the physician disputed the findings at the time of the Veteran's discharge physical, stating that the Veteran was not provided an accurate hearing test.  The physician discussed that noise-induced hearing loss is a stable, but traumatic happening at the time.  The physician stated that the Veteran's experience of a temporary threshold shift was an injury and the loss was not progressive unless or until the patient then is repeatedly exposed to noise.  The medical findings provided suggested that the Veteran sustained some type of traumatic change in hearing during service based on a temporary threshold shift, regardless of the findings at his discharge examination, which the physician opined were not accurate.  The new evidence suggests that the Veteran may have suffered traumatic changes in hearing service and relates to an unestablished fact necessary to substantiate the claim.  For the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).
 
Accordingly, the Board finds that the low threshold for reopening each of the claims has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claims for service connection for hearing loss and for tinnitus are reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran contends that his current hearing loss and tinnitus are the result of acoustic trauma during active duty service.  Specifically, he claims that he experienced acoustic trauma while in Vietnam where he was in close proximity to grenade launchers and from his duties as a machine gunner where he was operating an M-60 that was fired without the benefit of hearing protection. 

The Veteran's June 1969 service induction examination shows that on audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
5
5
0
-
5

The Veteran's April 1971 service separation examination shows that on audiometric testing, pure tone thresholds, in decibels, were reported as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
0

A July 2005 VA audiology examination report shows that the claims file was reviewed.  The examiner noted that the Veteran's induction and separation audiograms showed hearing thresholds to be within normal limits.  There was no mention of tinnitus in the claims file.  The Veteran reported problems hearing and constant tinnitus.  He was in combat in Vietnam and had a history of military noise exposure.  The Veteran made his living as a carpenter and was exposed to construction noise and heavy equipment.  He also had recreational noise exposure, to include chain saws, but reported wearing hearing protection, and motorcycles where he wore a helmet.  The Veteran reported that he had constant bilateral tinnitus that has been present for two to five years.  He could not identify any specific incident that precipitated the onset of the tinnitus.  He experienced intermittent tinnitus with loud noise before service, but it had become progressively worse over time.  On audiometric testing, pure tone thresholds, in decibels, were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
65
80
LEFT
15
15
40
35
35
 
Speech discrimination scores on the Maryland CNC word list were 92 percent in the right ear and 98 percent in the left ear.  The examiner concluded that finding were consistent with bilateral sensorineural hearing loss.  The examiner opined that it was less likely that the Veteran's loss was the result of service.  Although he was exposed to significant noise during service, both the induction and separation audiograms showed normal hearing through 4000 Hertz.  He had significant noise exposure as a carpenter and recreationally, which could account for his present hearing loss.  He reported some occasional tinnitus prior to military service and he first began to notice the tinnitus was constant two to five years ago.  It is therefore the examiner's opinion that it was less than likely that the tinnitus was the result of military noise exposure.  The examiner further stated that the onset of tinnitus was not consistent with noise exposure that occurred over 30 years ago.  

The Veteran has submitted lay statements from family and friends attesting to the Veteran having observable difficulty hearing after being discharged from service.  

A March 2009 VA ENT consultation report shows that the Veteran complained of clicking sounds in his right ear.  The physician noted that the Veteran's duration of deafness had been determined, at least by his history, to have developed after discharge from service.  The Veteran stated that he was tested on discharge and his word of mouth was that there was a high tone loss in the left ear only at the time of discharge.  His work now was variably noisy, but not constant, and did not involve heavy equipment.  He had no vertigo and no other symptoms of upset of the central nervous system.  The impression was bilateral high-frequency sensorineural deafness, slightly asymmetric.  Cause was undetermined, but duration appeared to have been since discharge from the military, at least by word of mouth.  The examiner noted that the Veteran was one of few who were tested on discharge.  

A March 2010 VA ENT consultation report, authored by the same physician as the March 2009 consult, shows that the Veteran reported during service he was involved in chopper/helicopter  activities, including machine guns on both sides and the measured decibel level in such a situation was over 400 decibels.  His history was correct in that he experienced temporary threshold shift, which during 24 to 36 hours his hearing was markedly depressed and ringing was maximally present.  It faded, but he was left with a degree of sensorineural deafness damage each and every day that that activity was pursued and participated in that resulted in the current symptoms.  The physician stated that he had real questions about the accuracy of the hearing tests performed when the Veteran was admitted to service and on discharge examination.  The physician noted that the audiometry results at each test frequency was indicated at 0 across the board, and the tester was too lazy even to make a separate 0 in the left ear compared to the right, which was nearly a scribble in a downward fashion.  Dr. Allen noted that the Veteran did not take excessive drugs, had not had a persistent job since discharge that was in a damaging noise level.  Testimonials from family and acquaintances all noticed a marked change in the Veteran's ability to hear after he returned from service compared to before.  The physician refuted the findings in the induction and separation examinations, contending, essentially, that they were not valid.  The diagnosis was bilateral severe high frequency sensorineural deafness with tinnitus.   

An August 2010 VA audiology examination report shows that the claims file was reviewed.  The examiner noted that the Veteran's entrance and discharge examinations showed hearing well within normal limits and there was no significant change between them.  Further, the examinations appeared to be recorded in a usual fashion and represented the standard of care for recording hearing testing results for screening/testing purposes.  In addition, the examiner found no report of tinnitus, ringing, ear noise, or head noise in active service records.  The examiner noted that in a prior VA examination in 2005, the Veteran reported tinnitus for the past two to five years.  In addition, the Veteran reported that he made his living as a carpenter and was exposed to construction noise.  The VA examiner saw in the report by the ENT physician that he was not aware of that civilian noise exposure and that it did not appear that he reviewed the 2005 VA examination report.  Currently, the Veteran reported farming full time for 10 years and intermittently since, with noise exposure to tractors, combines, trucks, cars, backhoes, and skid steers.  The Veteran reported noise exposure during service to M-60 tanks and various combat vehicles.  The Veteran reported noticing hearing loss and ringing not long before his 2005 hearing evaluation.  He reported some use of ear protection with helmets or foam type ear plugs.  On audiometric testing, pure tone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
65
85
LEFT
20
15
35
45
45
 
Speech discrimination scores on the Maryland CNC word list were 94 percent in the right ear and 96 percent in the left ear.  The examiner noted that at the time of entrance and discharge from service, the Veteran's hearing was well within normal limits and there was no significant change in hearing status during service.  Studies such as the Institute of Medicine Report on noise exposure in the military concluded that noise induced hearing loss occurs immediately and that there was no scientific support for delayed onset of hearing loss weeks, months, or years after the noise exposure event.  There is no evidence or nexus to support onset of hearing loss as a result of his service.  The examiner opined that the hearing loss was not caused by, a result of, or aggravated by his active military service/noise exposure.  In addition, tinnitus was not reported until shortly before the Veteran's 2005 VA examination, which is 34 years after discharge from service and after 34 years of civilian noise exposure, as documented on the Veteran's history form, previous evaluation in 2005 and self-report.  The examiner opined that it was far more likely the tinnitus the Veteran continued to report was related to civilian noise exposure and vascular and other changes associated with the natural aging process and presbycusis.  There was no nexus to associate the present onset of tinnitus around 2005 with service.  Tinnitus was not caused by, the result of, or aggravated by active service.  

In a December 2010 letter, the ENT physician noted that he did not have a copy of the Veteran's induction physical.  He found that the audiogram used by the August 2010 VA examination was grossly inadequate.  He then stated that with no knowledge of the induction audiogram, he had no comment.  He again noted that the discharge physical, to him, was not an accurate hearing test because zero indicates no sound.  The ENT physician found that the Veteran experienced a temporary threshold shift in hearing during service.  In addition, the physician disputed the findings at the time of the Veteran's discharge physical, stating that the Veteran was not provided an accurate hearing test.  The physician discussed that noise-induced hearing loss is a stable, but traumatic happening at the time.  The physician stated that the Veteran told him of examples of what is called a temporary threshold shift, and that was the initial feeling of deafness that people experience with traumatic noise exposure.  There was no direct relationship to the permanent degree of loss, but there was some degree of permanent loss to each and every person who experiences a temporary threshold shift.  It is an injury and the loss is not progressive unless or until the patient then is repeatedly exposed to noise.  The physician stated that proof of that happening is accurate and complete audiometrics done during service and at discharge, which the physician found was not provided in service.  

Initially, the Board notes that based on July 2005 and August 2010 VA audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2013).  He has also been diagnosed with tinnitus.  Unlike hearing loss, tinnitus is the type of condition that is entirely subjective in nature, so is capable of lay diagnosis.  The determinative issue, then, is whether the current hearing loss and tinnitus are attributable to the Veteran's service, and especially to the noise exposure related to his combat infantry service.  Watson v. Brown, 4 Vet. App. 309 (1993).

The Board acknowledges that the Veteran is competent to report that he first experienced a bilateral hearing loss disability while in active service, and that he has continued to experience symptoms of a bilateral hearing loss disability since separation from service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report when he first experienced symptoms of a bilateral hearing loss disability, and that they have continued since service because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, although the Veteran contends that he has a bilateral hearing loss disability related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed bilateral hearing loss disability because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of a bilateral hearing loss disability because the evidence does not show complaints of or treatment for hearing loss symptoms from separation from service until 2004, over 30 years after separation from active service.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding hearing loss disability being related to service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  His statements as to a continuity of symptomatology are less persuasive because hearing loss was not shown in service, or after service until 2004, and his claims of symptoms are not supported by evidence of treatment.

Further, the Board notes that a prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the Veteran first complained of hearing loss and tinnitus related to service in his VA claim for disability benefits.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).
In addition, during the 2005 VA examination, the Veteran indicated that he first experienced tinnitus two to five years earlier, which is more than 25 years after discharge from service.  The amount of time that passed between service and the first symptoms, complaints, or treatment of record is evidence that weighs against the tinnitus and hearing loss claims on a direct and presumptive basis.

The Board recognizes that it must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability benefits in situations where a layperson is competent to identify the medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 38 U.S.C. § 1154(a) (2013).  In considering medical statements submitted by the ENT physician, the Board finds that while he disputes the accuracy of the Veteran's service audiometric findings, he never provided an etiology opinion.  That is, he has never opined whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Further, he did not have the Veteran's entire claims file to consider that contains significant pertinent information that the physician clearly did not consider in stating his conclusions.  As to the in-service audiometric reports, the August 2010 VA audiologist found no reason to question the accuracy of the findings.  Significantly, moreover, the August 2010 VA audiologist conclusively opined that the Veteran's hearing loss and tinnitus were, each, not related to service.  The Board finds that the August 2010 VA audiologist's opinion is probative, as it was predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the actual onset of symptoms, and is supported by a sufficient rationale, to include consideration of the Veteran's post-service noise exposure.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the Veteran has not submitted any other contrary competent evidence linking bilateral hearing loss or tinnitus to service, aside from his own assertions of experiencing in-service acoustic trauma, a fact conceded by VA and considered by the VA examiner. 

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's claimed disabilities are related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's claimed disabilities and his service, with greater probative weight than the lay opinions.  That evidence was provided by trained medical professionals whose medical opinions are found to be more probative than the opinion of a layperson.  Specific to the claim for tinnitus, the Veteran clearly informed the July 2005 VA examiner that the onset of his tinnitus was two to five years prior to the examination, which was more than 30 years after discharge from service.  That evidence contradicts the Veteran's assertion that he has had continuous problems with tinnitus during and since his active duty service.  Thus, the Board finds that the Veteran's lay testimony lacks probative value when considered in relation to all of the evidence of record as a whole.  Continuity of symptomatology since service is therefore not demonstrated.

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims of entitlement to service connection for bilateral hearing loss or tinnitus.  Moreover, because there is no evidence that the Veteran developed hearing loss or tinnitus to a compensable degree within one year of separation from service, service connection on a presumptive basis is not warranted.  The Board finds that the preponderance of the evidence is against the claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

As new and material evidence has been received sufficient to reopen a claim for service connection for hearing loss, the claim is reopened and the appeal is granted to that extent only. 

As new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus, the claim is reopened and the appeal is granted to that extent only. 

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


